 


109 HRES 212 IH: Honoring military children during 
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 212 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Moran of Virginia (for himself, Mr. Meehan, Mr. Issa, Mr. Grijalva, Mrs. Davis of California, Mr. Larsen of Washington, Mr. Ryan of Ohio, Mr. Smith of Washington, Mr. Bartlett of Maryland, Mr. Reyes, Mr. McIntyre, Mr. Jones of North Carolina, Mrs. Jones of Ohio, Mr. Abercrombie, Mr. Skelton, Mr. Snyder, Mr. Spratt, Mr. Shimkus, Mrs. McCarthy, Mr. Hayes, Mrs. Drake, Ms. Kaptur, Mr. Taylor of Mississippi, and Mr. Neugebauer) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring military children during National Month of the Military Child. 
 
Whereas more than a million Americans are demonstrating their courage and commitment to freedom by serving in the Armed Forces of the United States; 
Whereas nearly 40 percent of the members of the Armed Forces, when deployed away from their permanent duty stations, have left families with children behind; 
Whereas no one feels the effect of those deployments more than the children of deployed service members; 
Whereas as of March 31, 2005, approximately 1,000 of these children have lost a parent serving in the Armed Forces during the preceding five years; 
Whereas the daily struggles and personal sacrifices of children of members of the Armed Forces too often go unnoticed; 
Whereas the children of members of the Armed Forces are a source of pride and honor to all Americans and it is fitting that the Nation recognize their contributions and celebrate their spirit; 
Whereas the National Month of the Military Child, observed in April each year, recognizes military children for their sacrifices and contributes to demonstrating the Nation’s unconditional support to members of the Armed Forces; 
Whereas in addition to Department of Defense programs to support military families and military children, a variety of programs and campaigns have been established in the private sector to honor, support, and thank military children by fostering awareness and appreciation for the sacrifices and the challenges they face; and 
Whereas a month-long salute to military children will encourage support for those organizations and campaigns established to provide direct support for military children and families: Now, therefore, be it 
 
That the House of Representatives— 
(1)joins the Secretary of Defense in honoring the children of members of the Armed Forces and recognizes that they too share in the burden of protecting the Nation, 
(2)urges Americans to join with the military community in observing the National Month of the Military Child with appropriate ceremonies and activities that honor, support, and thank military children; and 
(3)recognizes with great appreciation the contributions made by private-sector organizations that provide resources and assistance to military families and the communities that support them. 
 
